Exhibit 21 SUBSIDIARIES OF COMSTOCK RESOURCES, INC. Name Incorporation Business Name Comstock Oil& Gas GP, LLC Nevada Comstock Oil & Gas GP, LLC Comstock Oil& Gas Investments, LLC Nevada Comstock Oil & Gas Investments, LLC Comstock Oil& Gas, LP(1) Nevada Comstock Oil & Gas, LP Comstock Oil& Gas Holdings, Inc.(2) Nevada Comstock Oil & Gas Holdings, Inc. Comstock Oil& Gas – Louisiana, LLC(3) Nevada Comstock Oil & Gas – Louisiana, LLC Comstock Oil& Gas GP, LLC is the general partner and Comstock Oil& Gas Investments, LLC is the limited partner of this partnership 100% owned by Comstock Oil& Gas, LP 100% owned by Comstock Oil& Gas Holdings, Inc.
